Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 13, 2018

                                       No. 04-18-00022-CR

                                     Travis Leslie NORTON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR3975
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER

        Appellant’s brief originally was due April 2, 2018 but was not filed. This court notified
appellant’s counsel of the deficiency on April 5, 2018. TEX. R. APP. P. 38.8(b)(2). On April 16,
2018, appellant filed a response and request for an extension of time to file the brief. This court
granted the motion and extended the time to file the brief until May 21, 2018. On May 22, 2018,
a supplemental clerk’s record was filed containing a second motion for extension of time to file
the brief. Although the motion was required to be filed in this court, this court considered the
motion in the interest of justice and extended the time to file the brief until July 5, 2018. This
court’s order advised appellant that no further extensions would be granted absent extenuating
circumstances. Appellant’s brief was not filed by July 5, 2018. On July 9, 2018, appellant’s
counsel contacted this court and stated he would file a motion for another extension setting forth
extenuating circumstances, but appellant’s counsel has failed to do so.

         Appellant’s counsel is ORDERED to respond to this court in writing within ten days of
the date of this order. The response should state a reasonable explanation for failing to timely file
the brief and demonstrate the steps being taken to remedy the deficiency. If appellant’s counsel
fails to file an adequate response within ten days, this appeal will be abated to the trial court for
an abandonment hearing, and the trial court will be asked to consider whether sanctions are
appropriate. TEX. R. APP. P. 38.8(b)(2).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court